On behalf of the Government and the people of Argentina, I should like first of all solemnly to express in this august Assembly our most profound solidarity with our sister republic of Honduras and its people in these hours of trial and sorrow. The Government of Argentina has already taken the necessary steps to bring Honduras evidence of our moral support and of our specific material help in order to contribute with our means to the alleviation of so tragic a situation, which we all feel as if it were our own. On this very day, aircraft of our air force are leaving for that sister republic, carrying the first aid which we can offer in these hours of tribulation. We have also committed ourselves to delivering 5,000 tons of wheat, or its equivalent in flour, to meet the first needs of the population which has been the victim of the catastrophe.
55.	The President of the Republic of Argentina, Mrs. Maria Estela Martinez de Peron, has called the Ambassador of Honduras to Argentina to her office, so as to make available to our sister republic all the assistance that it may need. I trust that all countries represented here will also be mobilized so as to help the Republic of Honduras.
56.	It is a most happy coincidence that as I address this General Assembly, our debates are now being guided by an illustrious representative of the great nation of Mexico, with which my country maintains the most cordial and brotherly ties of friendship.
57.	The election which has conferred on Mr. Bouteflika the lofty position of President of this session of the General Assembly not only implies recognition of his personal qualifications and his ability as a representative of the great nation of Algeria but is also a tribute to the vigorous policy which that country has been developing with the non-aligned countries.
58.	Thus, a personality of the third world is today responsible for guiding an Assembly which faces problems of vital interest to mankind. Among them we emphasize in particular the quest for means that will make it possible from many directions to approach that international understanding and that meeting of minds that we all desire and advocate. To extend the area of peace, to lessen the gulf between the developed and the developing countries and to bring dignity to man constitute the main challenges that the world must answer in order to achieve its objectives of understanding and unity.
59.	At last year's session [2139th meeting] I emphasized that I was representing a people which by an overwhelming electoral majority had just definitely identified itself with the ideals of social justice, economic independence and political sovereignty. Since then, Argentina has made substantial headway along this course, consolidating its successes and adopting a far more positive political personality in the community of nations. In faith and serenity Argentina has whole-heartedly and without reserve embraced the cause of mankind, which is the real cause of the twentieth century, devoting its greatest efforts to the individual and collective well-being of the people. At the same time, it has maintained its historical traditions, which allow it the rather exceptional privilege in the world today of granting equal rights to all men throughout the world who wish to live in our land, without distinction of race or nationality.
60.	In the past year, the Republic of Argentina suffered the great loss of its leader, Juan Peron. Great statesmen live on beyond their lifetime because their principles and their objectives remain in force, and it is my duty to emphasize here that those we inherited from General Peron have been deeply rooted in the hearts of the people of Argentina. His prophetic ideas transformed him into the precursor of universalism and of a "third position" which are today recognized as being essential means for inter-national coexistence. His death deeply moved the entire nation, but his thinking and his guidance constitute inalterable goals for the march of our Republic towards the future. And the people of Argentina firmly maintains the policy of international co-operation which he established and, in its relations with all the countries of the world, it ratifies his purpose of achieving a genuine international social justice. Among the ideas put forth in his message to the Fourth Conference of Heads of State or Government of Non-Aligned Countries, which met in Algiers from 5 to 9 September 1973, he expressed total support for the cause of the countries of the third world, indicating the imperative need for a "change in social and productive structures, because incontinent luxury and waste cannot continue to be the basic motive force of any society.
61.	These expressions and this ideology, of profound philosophical and humanist content, are the ones T wish to recall here with the utmost solemnity, reiterating the Argentine commitment of solidarity with the non-aligned countries. The future will see us still standing in their ranks and sympathizing with their aspirations, Nothing can better describe the attitudes of a numerous and outstanding group of countries -among which we are honored to be-than their desire for truth and justice, their complete respect for the dignity of man and their rapid and decided march towards the liberation of their people. I therefore reiterate our position as expressed at the Algiers Conference in regard to the Political Declaration,  which recommends support for decolonization and the liberation of territories occupied by force, as well as in regard to the Economic Declaration which, together with the Action Program for Economic Co-operation, is intended to enable the members of the group to develop with equality of opportunity with regard to the terms of trade with other countries of the world so that there will be a better and more just distribution of resources that will in turn contribute to greater harmony in international coexistence
62.	The destiny of my country is today in the hands of Mrs. Maria Estela Martinez de Peron, who has the massive support of the citizens and of all the power factors of the nation, and she is energetically proceeding along the course set by General Peron, implementing the same ideas and seeking the attainment of identical objectives. The community of ideas and ideals between both ensure the historical continuity of Peron's thinking and the lasting character of his great design for Latin American integration, the inalterable validity of which I am pleased to reaffirm now.
63.	The delegation of Argentina attends this great meeting at times which are particularly crucial for the future of the world, The combination of factors of economic and monetary tension, of generalized inflation, of the multiplicity of international political crises in various continents and the shortage and waste of natural resources, together with disease and hunger, the reduction in food reserves and the growing wave of violence throughout the world, have meant that, as our President has said, the times in which we live must be described as "the era of insecurity".
64.	This disquieting picture appears paradoxical when we consider the high degree of technical and scientific development achieved by mankind. There are space trips and the breaking down of the atom; and still hunger, poor health and ignorance remain, whereas they should have been distant memories of superseded stages.
65.	One of the solutions is clear: to unite our most determined efforts so as to achieve an equitable and just distribution of goods. If that is not rapidly achieved, tensions between human beings will increase in an accelerated manner and will increasingly acquire the apocalyptic shape of armed conflict.
66.	The future demands special efforts from the United Nations, which must adopt the decisions which are indispensable to contributing to understanding among peoples and nations, to seeking the well-being of all and to avoiding the harmful predominance of some over others.
67.	On the one hand, we have to review the problem of ensuring equity in the treatment of human beings in the world: of those who suffer serious poverty while there is infinite wealth; of the man with great spiritual worth, with great ideals and purposes, which all the religions and philosophies have emphasized, and of the man who is subjected to the physical limitations of the material world in which he has to live, and where frequently he is humiliated and subjected to deprivations of all kinds. Thus, rebellions are born, and sometimes they break out at odd times so that it becomes difficult to correlate them with their genuine causes. This diagnosis of the dramatic circumstances in which the world is living is, I believe, part of the conscience of all representatives, thus constituting a problem of responsibility towards others and towards ourselves.
68.	On the other hand, the speed of change is such that we observe that neither persons, nor States, nor international organizations manage to keep up with an evolution which, because of the multiplicity of new discoveries and the growing interdependence among nations, creates a very dangerous delay between the adoption of decisions and their implementation. This then is yet another challenge which the United Nations faces.
69.	It was Peron who was a true precursor of this universality which has today become a fact and who anticipated by almost two decades the problems that we now confront. He then stated the "third position". He clearly foresaw that a merciless dispute between the mighty would only contribute to a mass impoverishment of the world and, in particular, of the peoples who are today united under the principles and ideals of the "non-aligned".
70.	The leader of the Argentine people said in February 1972:
"We believe that the time has come when all peoples and Governments of the world must become aware of the suicidal march of mankind through the pollution of the environment and the biosphere, and the waste of natural resources. It is no less serious that the social systems of waste of the technologically most advanced countries operate through the consumption of vast amounts of natural resources contributed by the third world."
And he added:
"All these problems are indissolubly linked to the relaxation of international tension and the extension of international co-operation.
"In the defense of their interests, countries must move towards regional integrations and action based on solidarity."
71.	It is to solve these problems that we are meeting today. No one can allege that he has not at this stage heard the anxious appeals of the dispossessed. The calls for help must be heeded, without verbal demagoguery; with just and realistic action, with respect for all and with magnanimity, particularly for the humble, and fundamentally by becoming aware of the fact that the time has come when the peoples of the world must go through life in understanding and solidarity toward a common destiny of greatness; otherwise, through selfishness and intolerance they will fall into the abyss of pain and poverty.
72.	At the recent sixth special session, the General Assembly dealt with some of the underlying causes of the ills of mankind. But some of the objectives set were not achieved. Natural resources are still being wasted; it is maintained that industrialized products are unattainable for the majority; the price and wage race continues, causing inflation which shakes the general economy; and protectionist trade retains its pernicious rigidity for the socio-economic situation of the world.
73.	It has been repeated insistently and it was proclaimed by the General Assembly at its sixth special session, in the Program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-K/J]- that it is necessary to facilitate the access of the developing countries to the markets of the developed by the gradual elimination of tariff barriers and other restrictive practices which hamper trade.
74.	Only if the developing countries have a substantially greater share in international trade will it be possible to bring about a profound structural change and arrive at a just and permanent solution to present problems, thus consolidating a genuine process of development of our economies,
75.	Those objectives have been rendered null. In this respect, a most significant example is provided by the measures taken since April last by the European Communities to limit the importation of beef, measures which culminated last June with the total cessation of beef importation until I November 1974. That decision, taken without consultation, jeopardizes agreements that are linked to the economies of the developing countries which export meat to that market.
76.	Obviously, it may be argued that those measures are caused by internal difficulties in the sector, but they arise from production and marketing policies and mechanisms that are highly protectionist, that have notoriously unfavorable repercussions upon international trade and are certainly not in accord with the repeated declarations of the European Communities in various international forums in favor of greater freedom in world exchanges.
77.	Peace, freedom, co-operation and friendship: those are big words which have been heard thousands of times in this Hall. Let us not again make the mistake of repeating them when they are devoid of practical content.
78.	Time and space are already too limited. We pride ourselves on the honorable, albeit demanding, title of plenipotentiaries of mankind, which desires order, well-being and justice. Were this Organization to prove unable to perfect itself as a sound instrument to bring about the common well-being of peoples, its authority would be seriously jeopardized and hopes for understanding among States would suffer a hard blow.
79.	The interests of Argentina are not isolated; all peoples are with us in our ideals -in particular, the peoples of the third world. Our fundamental objective must be peace. Nevertheless, that peace does not depend solely on the silence of arms among nations. It depends also upon whether human beings are satisfied with the circumstances in which they happen to live. That depends on security of feelings and brotherly assistance, on the balance between needs and resources; it depends on the access of all to food, education and health. Thus peace, as has been said many times by His Holiness the Pope, cannot be based upon selfishness, poverty or moral degradation, be it internationally or at the level of the individual contact of human beings in each organized community.
80.	May I quote a statesman? He said, "If the strong try to impose their points of view, they will do so at the expense of justice and will bring about uprisings; if the weak resort to pressures, they will do so at the peril of world prosperity and bring about despair", and, "No nation or group of nations stands to gain anything by making claims in excess of the limits the economic growth of the world can bear."
81.	That is a wise formula. But where will we find the just balance to apply it? Can we avoid the pressure of the strong? Can we do away with the despair of the weak, who constitute ever-growing multitudes and are afflicted by all kinds of needs? Important are the rules of the game we shall set so as to encourage what is best in human nature. And so the Republic of Argentina comes here once again with the greatest willingness to co-operate in the search for equitable but urgent formulas, ideals and practices which will respect the dignity of mankind and lead it to prosperity and confidence. We do not wish to yield to the temptation to make rhetorical allegations removed from the raw realities of the daily existence of millions of human beings. Accordingly, it is necessary that the spirit of co-operation become part of every conscience. We must respect each other's rights and share our efforts to achieve the progress and prosperity of the world.
82.	Taking into account that supreme aspiration and the constant and growing preoccupation of the vast majority of mankind, my delegation once again pronounces itself decisively and firmly against any policy of apartheid, and we state in advance that Argentina will support the resolutions this Assembly will adopt definitively to eradicate such practices, which degrade the inalienable dignity of the human person.
83.	New practical procedures must be added to those already adopted by the United Nations. Such developments as greater communications, communications by satellite and the inevitable coming together of the world means that what is happening elsewhere is felt to be happening to oneself, Any event that affects one region or country has a palpable and almost immediate effect even in the most remote continents. More than ever, the world is one unit -one unit of events and thoughts, one social and economic unit. We face an irresistible force of cohesion.
84.	Let us, therefore, increase the effectiveness of the United Nations, which has won so much praise and rendered so much service as the only wise and viable mechanism so far developed for an exchange of views and for joint efforts by mankind.
85.	To that end a first, and very efficient, method would be the strengthening of bonds between similar geographical zones. Here I believe it desirable to emphasize the ideals we pursue. We are applying a policy of co-operation and complementarity with neighboring countries, because universality must logically start at the regional level.
86.	It is fitting to emphasize here that "universality-" means a total plurality of subjects or objects, each part acquiring its consistency in reference to the whole but without losing its sovereign individuality. That is the philosophical interpretation of the concept, and thus also we clarify the significance -primarily national, although with world-wide repercussions- of the doctrines we profess.
87.	As a doctrine, we believe that to build a world society it is necessary to pass through a stage of continentalism. Countries must unite progressively on the basis of geographical neighborhood. This is Argentina's vision for Latin America: one that is just, open, generous and above all sincere. At the national level, no one can find fulfillment in a country that has none. The same holds true at the continental level. We wish to work jointly so as to build Latin America within the concept of an organized community. Its triumph will be ours, and it will also be that of the brotherhood of the third world, and it will be the triumph of unity among all States.
88.	The Republic of Argentina therefore wants to place its resources and its potential above all at the service of its sister republics of America, without in the least overlooking the brotherhood we profess towards all other nations and in particular towards the nations of the third world.
89.	We must go on uniting our efforts so that the vast natural resources of our American continent may be exploited for the benefit of the peoples that inhabit that soil and also may contribute to alleviating the penury of food, commodities and industrial goods in other areas of the world.
90.	In particular, Latin America is living through an era of integration sustained by great spiritual vigor. We have a common strength which comes to us from the beginning of our history rooted in our origins and our similarities of character. The Republic of Argentina takes pride in being part of a continent which has so many potentialities and whose peoples hold aloft the banner of their legitimate claims, claims which include such basic and natural rights as the right to be able to trade among themselves in accordance with complete national sovereignty, to keep their territories free from any intruder or invader and to apply their own laws to their own acts; a continent which affirms justice and respect for ideologies, a continent, finally, which shares heroes who are revered as a common heritage.
91.	As Peron stated:
"Latin America belongs to the Latin Americans. We have lived a history. The history of the future will not forgive us if we fail to be faithful to our past ... We Argentinians feel a strong Latin American conscience ... We are firm advocates of an effective spiritual closeness for the peoples of America and reciprocal co-operation at the economic level. It is unacceptable that in the name of the interests of the continent anyone should interfere in our internal economy and external policies ... In our Latin American continent many popular leaders are working for this brotherhood, and the results achieved so far are very rewarding."
92.	Thus it is undoubted that the exercise of political sovereignty, whatever the historical circumstances, is not negotiable. This guiding principle multiplied in the national conscience of every Latin American country creates a total regional conscience, which accordingly is not negotiable either.
93.	The Republic of Argentina now as never before feels that its ties with its sister republics in Latin America are deep. We feel at one with the sufferings and the just claims of the peoples which constitute the third world, and we consider that we are thereby also serving the cause of all human beings who want union and not hatred, love and not division.
94.	In referring to this need for understanding and justice, Argentina cannot fail to point out that without doubt the United Nations General Assembly expressed itself to that effect when it adopted resolution 3160 (XXVIII) urging that negotiations proceed without delay with the United Kingdom in regard to the Malvinas Islands.
95.	Our country still has to bear the occupation of part of our territory by an extra-continental Power, a situation which is not in accordance with the direction and the ideals of the world today, and the Republic of Argentina considers that this continuing situation is inadmissible. It is true that, as my Government communicated to the Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, contacts do exist for resuming these negotiations. A solution, however, has not yet been reached, and I must accordingly reiterate here the unalterable sovereignty of Argentina over the territory of the Malvinas Islands and point out that this just claim will of necessity condition our international relations in any circumstances in which our right may be discussed,
96.	As I said not long ago at the Atlanta Conference of the Organization of American States "The decision to achieve the final eradication of this anachronistic colonial situation is one which is shared by all the people of Argentina, and their Government recognizes it as a mandate that cannot be renounced." I reiterate my confidence that, in seeking a solution, we shall be able to count on the necessary understanding and political decision of the present Government of the United Kingdom so as to put an end to this problem.
97.	As proof of our concern in regard to the matters involved, I declare once again that the Republic of Argentina will do everything in its power to protect the interests of the inhabitants of the Islands and to increase their well-being, thus enabling them to accede to the benefits and progress enjoyed by the people of Argentina. Therefore I am pleased to announce here that a few days ago I had the satisfaction of signing, together with the representative of the United Kingdom in Buenos Aires, separate notes in which an enlargement of the fuel plant installed by my Government on the Islands is envisaged as well as other measures intended to facilitate trade between the continental territory of Argentina and the Malvinas Islands.
98.	We know that international policy is not a goal in itself but a means of contributing to the happiness of man and the greatness of States; but international policy is also a duty for Governments in order to fulfill the destiny of each people. From its very inception Argentina, in attaining political independence, placed everything it possessed at the service of the peoples of the continent. That has been our guideline. That is our objective for greatness, and under our present decisions both in the United Nations and in the inter-American system we shall continue to follow that historic mandate and achieve and strengthen hemispheric brotherhood.
99.	I do not believe it would be idle to emphasize once again here the importance which the Republic of Argentina attaches to the principle of non-intervention. That principle, which has no limitations, must be applied without exception and must once and for all become a sacrosanct norm of the external policy of States. Only four years ago this very Assembly so decided in unequivocal provisions of resolutions 2625 (XXV) and 2627 (XXV).
100.	As integral members of the Latin American community we are bound to express our satisfaction that a noble nation, albeit far removed from Latin America, has ensured the study by this Assembly of a legal political institution which was inherited from our own motherland, Spain, and which is typically Latin American. I refer to the item on diplomatic asylum, included in the agenda Of this session at Australia's request [see A19704]. Diplomatic asylum is but a humanitarian rule to give shelter to those who are persecuted for political and not criminal reasons. In Latin America asylum in diplomatic missions has been an unbroken tradition maintained by almost every Government at all times, even when there was no obligation to provide political asylum. Argentina signed the initial multilateral treaty at the Latin American level in Montevideo in 1880s and has had the opportunity of applying its generous principles not only in America but in other hemispheres.
101.	The seventh special session to be held in September 1975 in the two weeks preceding the thirtieth session of the General Assembly acquires particular significance in the light of the results achieved since the sixth special session, on raw materials and development. Argentina shares the general feeling that the seventh special session must provide a unique opportunity for achieving the objectives incorporated in the Declaration [resolution 3201 (S-Vl)} and the Program of Action [resolution 3202 (S-VI)] on the Establishment of a New International Economic Order, since the sixth special session was but a transcendental point of departure in a particularly dynamic process, the goal of which is the establishment of a new international economic order which will be more just and equitable. Possibly one of the means of achieving more practical results in the deliberations might consist in some change in the administrative structure of the United Nations to adapt it better to quick changes, particularly in the economic and social fields, so that the developing countries could be better represented in executive posts in that administrative structure.
102.	On the other hand, the Republic of Argentina is keenly interested, in accordance with its governmental and political philosophy, in everything relating to the quality of life, because that is tied to the very future of mankind. We therefore pay particular attention to problems relating to natural resources and the environment, and we consider it timely for the United Nations to continue to deal with those far-reaching items with special emphasis.
103.	In particular, my country is interested in those and other aspects which deserve further study and solution in this General Assembly. I am referring to "collective ecological security", that is to say the cooperation which must exist between States in order to maintain an equitable balance in regard to certain elements which cover or involve more than one country and action in solidarity when the acts of one Government might run counter to that concept. Thus, in principle, we might consider as being in contradiction with the collective ecological security of nations such acts which, to an extent that is not normal, disturb health conditions, the climate, their own or shared natural resources or the purity of waters that flow from one nation to another, or such measures as might affect the natural existence of forests, rivers, the fauna and flora of land, seas or rivers or those which could contaminate the atmosphere.
104.	My country reaffirms the inalienable right of peoples and nations to permanent sovereignty over their own natural resources and wealth, whether they be removable or non-removable, living or nonliving. That is a principle which we practice to the full, in particular as regards energy resources.
105.	In accordance with the characteristics of shared natural resources for use and exploitation we seek the establishment of general and universal policies on the basis of recognition and reaffirmation of principles and practices which have been sanctioned by use, doctrine and international jurisprudence, Along that line of thinking the General Assembly established, in resolution 3129 (XXVIII), a mechanism for prior consultation and the exchange of information, so that the exploration, exploitation and development of shared natural resources might be carried out in close co-operation between the parties concerned and in a rational manner so as to obtain optimum yields.
106.	With regard to the results of the second session of the Third United Nations Conference on the Law of the Sea, my Government deems them to have been positive, Undoubtedly, the international community has lent broad support to the maritime claims of the Latin American countries.
107.	It is the hope of Argentina that agreement will be reached on a convention which will finally provide adequate political solutions to the difficult maritime and oceanic problems. In the first place, with the establishment of a territorial sea of 12 miles and an adjacent exclusive economic zone up to a distance of 200 miles, within which there would be freedom of navigation and overflight and freedom to place submarine cables, the coastal State would exercise sovereign rights in regard to fishing, the regulation and control of scientific research and the preservation of the marine environment,
108.	That position prevailed at the Caracas session. We hope it will be strengthened in Geneva and finally enshrined in the future convention. And yet we believe it is fitting to warn of the dangers of some proposals which apparently recognize the 200-mile zone, but with so many conditions attached as to distort its essence. This claim by some great Powers, which cannot resign themselves to losing their privileges, is unacceptable to the developing countries,
109.	Likewise, the Convention cannot affect the rights acquired by the coastal State over its continental shelf beyond the 200 miles since the continental shelf, in accordance with existing inter-national law, constitutes the natural prolongation of its territory under the sea. In other words, no acceptable political solution can affect the sovereignty of the coastal State over its submerged territory, which extends to the external lower edge of the continental margin, My country hopes that this position will be finally accepted at the next session of the Conference, since this mechanism will prevent the renewal of international injustices on the sea international injustices which have characterized the appropriation of natural resources on land.
110.	It has been the purpose of the Government which I represent to intensify to the utmost the links of the Republic of Argentina with the other countries of the international community. The last decades have been witness to fundamental changes in the world community, with the inclusion of many nations which have emerged to independent life and the resurgence of others which, although having a glorious past, had been subject to long periods of subordination or isolation, To those States, which constitute a large part of the third world, the diplomatic activity of Argentina was specially directed so as to seek their presence when it had been absent and to strengthen it where it existed.
111.	That policy was not due merely to a desire to create or to intensify relations. It was the response to a profound motivation, to a sincere and open feeling of solidarity with the peoples of the third world,
112.	At this difficult and. complex stage of substantial and rapid alterations in relations among States, the need for close and frank co-operation is imperative for those who are not at the center of power. In this way we prevent the fundamental decisions of world policy being adopted in our absence or without taking into account the interests of those who represent two thirds of mankind.
113.	This act of solidarity of the Republic of Argentina has been made manifest in various international forums and has led to the recognition of new States and the establishment of diplomatic relations with numerous countries in every latitude. This is eloquent testimony of our will to expand our international panorama to the utmost and to create a constructive dialog with all geographical and political entities, once and for all going beyond the ideological and partial schemes or omissions of the past.
114.	The most recent event of this new approach of our foreign policy, which faithfully reflects the aspirations of the Argentine people, has been the establishment of diplomatic relations with the Republic of Guinea-Bissau. We thus supplemented the first step which we took several months ago when the Government of Argentina recognized that new State in the midst of difficulties which still hampered its fully independent life. Today I am most happy to welcome among us that country whose struggle for emancipation evokes in our memory the emancipation battles of Latin American countries in different times and circumstances but with the inspiration of the same ideals of freedom and justice.
115.	We sincerely hope that the process of liberation of the Portuguese colonies will continue at an accelerated rate. The policy implemented by the new Government of Portugal deserves our respect and we express the hope that other events will rapidly take place which will assist in ending once and for all vestiges of a colonialism which history has superseded.
116.	Because of our proven anti-colonialist vocation, we add the voice of the Republic of Argentina to that of the Secretary-General, who, in the introduction to his report on the work of the Organization [Al960IIAdd.I], emphasizes the positive and valuable aspects of the new policy of Portugal in regard to its former colonies. The change has a transcendental projection within the framework of the United Nations, whose constant struggle to eradicate those chronic situations of injustice had the active support of my country. Now our Organization must be the main channel whereby opinions and actions of the international community will be guided in this question,
117.	We also welcome the other two new Members of the United Nations, Bangladesh and Grenada. With regard to the latter country, may I in particular mention the special satisfaction of the Government and people of Argentina at its admission; the Latin American group has gained a valuable representative which, together with the other English-speaking countries in the hemisphere, will help in increasing their over-all contribution to the 
important questions that are before the Assembly at this session.
118.	My words are a message of brotherhood towards all nations and they express in brief the feeling of the people of Argentina which, with its willingness to serve, endeavors to contribute with what is best in itself so that by achieving spiritual and material progress for every human being we will give effect to our aspiration to build a better world.
